Citation Nr: 1123696	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-26 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than January 12, 2009, for the award of service connection and the award of compensation for type II diabetes mellitus.

2.  Entitlement to an effective date earlier than January 12, 2009, for the award of service connection and the award of compensation for prostate cancer.

3.  Entitlement to an effective date earlier than January 12, 2009, for the award of service connection and the award of compensation for erectile dysfunction, to include special monthly compensation (SMC) based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967, to include service in Vietnam. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO, inter alia, granted service connection for type II diabetes mellitus, prostate cancer, post operative residuals, erectile dysfunction, and SMC based on loss of use of a creative organ, each effective January 12, 2009.  In October 2009, the Veteran filed a notice of disagreement (NOD) with the assigned effective dates.  A statement of the case (SOC) was issued in June 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.  

2.  On January 12, 2009, the RO received the Veteran's claims for service connection and compensation for diabetes mellitus, prostate cancer, and SMC for loss of use of a creative organ.

3.  In an August 2009 rating action, the RO granted service connection on a presumptive basis for type II diabetes mellitus and prostate cancer, post operative residuals, both as secondary to herbicide exposure, effective January 12, 2009, the date of receipt of the Veteran's claim.

4.  The claims file includes no statement or communication from the Veteran, prior to January 12, 2009, that constitutes a pending claim for service connection for type II diabetes mellitus, prostate cancer, or erectile dysfunction, to include SMC based on loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than January 12, 2009, for the award of service connection for type II diabetes mellitus is without legal merit.  38 U.S.C.A. §§ 1113, 1116, 5101, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.157, 3.307(d), 3.309(e), 3.400, 3.816 (2010).

2.  The claim for an effective date earlier than January 12, 2009, for the award of service connection for prostate cancer is without legal merit.  38 U.S.C.A. §§ 1113, 1116, 5101, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.157, 3.307(d), 3.309(e), 3.400, 3.816 (2010).

3.  The claim for an effective date earlier than January 12, 2009, for the award of service connection and compensation for erectile dysfunction, to include SMC based on loss of use of a creative organ, is without legal merit.  38 U.S.C.A. §§ 1113, 1116, 5101, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.157, 3.307(d), 3.309(e), 3.400, 3.816 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In the present appeal, the June 2010 SOC included citation to the provisions of 38 C.F.R. §§ 3.400 and 3.816, and discussion of the legal authority governing effective dates for awards of compensation, to include those governed by § 3.816.  The June 2010 SOC explained the reasons for the denial of the Veteran's request for an earlier effective date in this case.  Moreover, the Veteran has been afforded the opportunity to present evidence and argument with respect to the claim on appeal.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claims lack legal merit.  As the law, and not the facts, is dispositive of the claims, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

Generally, the effective date for a award of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for service connection is received within a year following separation from service, the effective date will be the day following separation from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i) (2010).

However, in cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  38 C.F.R. § 3.816 (2010) sets forth the effective date rules required by orders of the United States District Court in the class-action case of Nehmer v. U. S. Department of Veterans Affairs, No. CV-86- 6160 (N.D. Cal. May 17, 1991) (Nehmer Stipulation).  For purposes of this section, a Nehmer class member includes a Vietnam veteran who has a covered herbicide disease.

If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award, if the class member's claim for disability compensation for the covered herbicide disease was either pending before the VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, will be the later of the date such claim was received by VA or the date the disability arose, unless the claim was received within a year following separation from service.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (1) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  See 38 C.F.R. § 3.816(c)(2).  Type II diabetes mellitus was added to the list of diseases subject to service connection on a presumptive basis, effective July 9, 2001.  See 66 Fed. Reg. 23,166 (May 8, 2001).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) later held that the effective date of the regulation should be May 8, 2001, pursuant to 38 U.S.C.A. § 1116(c)(2).  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002).  The effective date of the regulation that added prostate cancer as a disease presumed to be due to in-service exposure to herbicides is November 7, 1996.  See 61 Fed. Reg. 57,586-01 (November 7, 1996).

If the above requirements are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

In this case, service records show that the Veteran served in the Republic of Vietnam during the Vietnam Era; as such he is presumed to have been exposed to herbicides.  On January 12, 2009, the RO received the Veteran's original claims for service connection for diabetes mellitus and for prostate cancer, each claimed as due to herbicide exposure, and for SMC for loss of use of a creative organ.  In the claim form, the Veteran stated that he began receiving treatment for all such conditions in March 2008.  In an August 2009 rating action, the RO granted service connection on a presumptive basis for type II diabetes mellitus and for post-operative residuals of prostate cancer, each as secondary to herbicide exposure, effective January 12, 2009, the date of receipt of the Veteran's claim.  See 38 U.S.C.A. §§ 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307(d), 3.309(e) (2010).  It also granted service connection for erectile dysfunction and SMC based on loss of use of a creative organ, as secondary to prostate cancer, also effective January 12, 2009.

Neither the Veteran nor his representative has disputed these facts.  Rather, in various written statements, the Veteran's representative has asserted that the Veteran is entitled to an earlier effective date for the award of service connection for the disabilities on appeal based on the Nehmer decision.

As both type II diabetes mellitus and prostate cancer are covered herbicide diseases, the Veteran is considered a Nehmer class member.  See 38 C.F.R. § 3.816(b)(1)(2) (2010).  However, an earlier effective date pursuant to Nehmer and 38 C.F.R. § 3.816 is not available to the Veteran for any such covered herbicide disability on appeal.  The record reflects no claim for disability compensation for any such disease either pending before VA on May 3, 1989, or received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for type II diabetes mellitus (May 8, 2001) or prostate cancer (November 7, 1996).  The record contains no application, statement, or submission that may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for either covered herbicide disability, and VA had not issued a decision on any such claim between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for either covered disease.  Thus, the provisions of 38 C.F.R. § 3.816 are inapplicable in this case.  

As § 3.816 does not apply in the instant case, the provisions generally controlling effective dates are for application.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As discussed above, the RO received the Veteran's original claims for service connection for diabetes mellitus and prostate cancer due to herbicide exposure, and for SMC for loss of use of a creative organ, on January 12, 2009-a date which is well over one year following the Veteran's separation from service in July 1967.  No communication or action indicating intent to apply for any such benefits was received by VA prior to that date.  Thus, an effective date earlier than January 12, 2009, is not warranted for any disability that is the subject of the instant appeal.

As a final matter, the Board notes that, in the substantive appeal, the Veteran's representative asserted that the Veteran "was treated by the VA for [the disabilities on appeal] and the VA failed to act on the notification of treatment."  VA treatment records indicate notations of prostate cancer as early as November 2008, and diabetes mellitus as early as December 2008.  However, while records of medical treatment may be recognized as constituting an informal claim for increase or to reopen a disability determination for a disability for which service connection has already been established, they cannot constitute an informal claim for service connection.  See 38 C.F.R. § 3.157(b).  See also MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006).

In short, the claims file includes no statement or communication from the Veteran, prior to January 12, 2009, that constitutes a pending claim for service connection for type II diabetes mellitus, prostate cancer, or erectile dysfunction, to include SMC based on loss of use of a creative organ, pursuant to which any benefit ultimately awarded could have been granted.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of service connection for type II diabetes mellitus, prostate cancer, or erectile dysfunction, to include SMC based on loss of use of a creative organ, earlier than January 12, 2009, is assignable, the claims for earlier effective dates must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than January 12, 2009, for the award of service connection and the award of compensation for type II diabetes mellitus is denied.

An effective date earlier than January 12, 2009, for the award of service connection and the award of compensation for prostate cancer is denied.

An effective date earlier than January 12, 2009, for the award of service connection and the award of compensation for erectile dysfunction, to include SMC based on loss of use of a creative organ, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


